        Case 1:14-cr-00028-PGG Document 129 Filed 06/02/21 Page 1 of 2




June 2, 2021                                        MEMO ENDORSED:
                                                    The hearing currently scheduled for June 3,
Via Email and ECF                                   2021 is adjourned to Monday, July 19
The Honorable Paul G. Gardephe                      2021 at 11:00 a.m.
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re: United States v. Deleon                            Dated: June 2, 2021
   14cr00028(PGG)

Dear Judge Gardephe:

       Jose Deleon is scheduled to appear before the Court on Thursday, June 3,
2012 in connection with a violation of supervised release (“VOSR”) petition filed by
the United States Probation Officer, Washington M. Herrera. I write to seek an
adjournment of this appearance until mid-to the end of July. I have emailed the
Government to obtain their position as to this request but have not had a response.
I am available the week of July 19th except for July 22 and the morning of July 23,
2021. The underlying state offense is the basis for pending violation and until that
case is resolved, it is impossible to resolve the pending violation. Mr. DeLeon is due
back in state court July 10th on which date he believes the case will resolved or a
trial date will be set.

      Accordingly, I respectfully request the Court adjourn Mr. Deleon’s
appearance until the week of July 19th or a date and time convenient for the Court.

Respectfully submitted,
    /s/
Donna R. Newman

Cc: AUSA Sarah Krissoff via ECF & email
    USPO Washington M. Herrera via email
    Jose Deleon via email


                                           1
Case 1:14-cr-00028-PGG Document 129 Filed 06/02/21 Page 2 of 2




                              2
